Citation Nr: 0726309	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied, in pertinent part, service connection 
for skin cancer, and determined that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for bilateral hearing loss.

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of his testimony is associated with the 
claims file.

In a March 2006 decision, the Board found that new and 
material evidence had been submitted to reopen a previously 
denied claim of service connection for bilateral hearing 
loss, and also determined that service connection was 
warranted for bilateral hearing loss.  The issue of service 
connection for skin cancer was remanded to the RO for 
additional development and adjudicative action.  

Pursuant to the Board's March 2006 grant of service 
connection for bilateral hearing loss, the RO issued a rating 
decision in June 2006 which effectuated the grant of service 
connection for bilateral hearing loss and assigned an initial 
10 percent rating.  The veteran disagreement with the initial 
10 percent rating assigned for the bilateral hearing loss.  

In February 2007 supplemental statement of the case, the RO 
most recently affirmed the denial of service connection for 
skin cancer previously entered.

The issue of entitlement to an initial rating in excess of 10 
percent for the service-connected bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's basal and squamous cell carcinomas were not 
first shown during service, or within a year following 
discharge from service, and the veteran's skin cancer has not 
been otherwise related to any event or incident in service.  


CONCLUSION OF LAW

Skin cancer was not incurred or aggravated in service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 101, 1101, 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in August 2003, 
subsequent to the initial adjudication which denied service 
connection for skin cancer.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  Moreover, the notice provided to the veteran over 
the course of the appeal provided all information necessary 
for a reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has demonstrated his understanding of the evidentiary 
requirements by identifying his private dermatology records 
as relevant to the claim.  The veteran has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Sanders v. Nicholson, 06-7001 
(Fed. Cir. May 16, 2007).  The claim was subsequently 
readjudicated in a February 2004 supplemental statement of 
the case, following the provision of notice.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for skin cancer is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for skin cancer.  He 
asserts that he developed multiple basal cell and squamous 
cell carcinomas due to damaging rays caused by excessive sun 
exposure in the Mojave Desert during service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records are negative for skin cancer or 
treatment for any other skin disorder.  Likewise, a report of 
an examination from June 1972, performed in conjunction with 
service in the Army National Guard is also negative for any 
complaints, findings or diagnosis of skin cancer, skin 
irritation, or skin abnormality.

Post service medical evidence of record shows that the 
veteran was treated for basal cell carcinoma at a private 
facility in 1997, 2001, 2002, and 2003.  In 2003, the veteran 
was also treated for seborrheic keratosis and actinic 
keratosis.

At his personal hearing in September 2005, the veteran 
testified that he has been treated on numerous occasions for 
both basal cell and squamous cell carcinomas on his face.  
The veteran testified that the skin cancer was directly 
caused by the exposure to the sun during his military 
service.  The veteran testified that during military service, 
he was exposed to long hours in direct sunlight with no 
protection, and he would blister and peel from too much sun.  

In support of his claim, the veteran submitted a letter from 
his private dermatologist dated in May 2006.  The 
dermatologist explained that he had treated the veteran for 
removal of numerous squamous cell carcinomas and basal cell 
carcinomas from his facial area.  The dermatologist noted 
that sun exposure over a lifetime was the most prominent 
cause of the veteran's cancers, and exposure in the Mojave 
Desert would have been a significant source of ultraviolet 
radiation, and certainly contributed to his current problems 
with skin cancers.  

At a VA examination in January 2007, the veteran reported 
that he had his first skin lesions removed sometime in the 
late 1960's.  Since then, and specifically since 1997, the 
veteran has continued to have several basal cell cancers and 
two squamous cell carcinomas removed from the area of the 
head and face.  The diagnosis was status post removal of 
basal cell carcinoma and squamous cell carcinomas in the 
facial area, and also a history of removal of actinic 
keratosis and history of having had several skin lesions 
frozen in the area of the head and face.  

The examiner noted that the veteran's service medical records 
showed no evidence of in-service skin cancer or pre-cancerous 
lesions.  Additionally, the examiner noted that the veteran's 
post-service records did not show skin cancer until 1997.  As 
such, the examiner was unable to opine that the veteran's 
excessive sun exposure during service from 1961 to 1962 was 
the etiology for his diagnosis of skin cancer beginning in 
1997 and onward because of the gap of approximately 35 years 
between the time of the veteran's discharge from service, and 
the first evidence of treatment for skin cancer.  Although 
the veteran reported that he had skin lesions removed as 
early as the late 1960's, there is no medical evidence to 
support a finding that the skin lesions were, in fact, 
cancerous, or pre-cancerous, or that they were the direct 
result of in-service sun exposure several years earlier.  

In contrast, the veteran's private doctor opined that the 
veteran's in-service sun exposure certainly contributed to 
the development of the veteran's skin cancer.  The examiner 
does not provide a rationale for this opinion, however, other 
than to indicate that the veteran's sun exposure in the 
Mojave Desert would have been a significant source of his 
ultraviolet radiation.  The private dermatologist also 
pointed out that "...sun exposure over a lifetime is the most 
prominent cause of his cancers."  

It is certainly possible that excessive sun exposure during 
service contributed to the skin cancer; however, the private 
dermatologist does not opine that it is at least as likely as 
not (a 50 percent, or higher, probably) that the veteran's 
in-service sun exposure caused the veteran's skin cancer.  
The private dermatologist essentially opined that skin 
cancer, generally, is caused by sun exposure.  This notion is 
well-established, but it does not provide the requisite nexus 
to support a grant of service connection.  The doctor does 
not provide a specific rationale for an opinion that the 
veteran's skin cancer was caused by his specific exposure to 
sun.  The absence of any evidence of skin cancer for 35 years 
after discharge from service constitutes negative evidence 
tending to disprove the claim that the veteran developed skin 
cancer as a result of excessive sun exposure during service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The VA opinion, which does not support the veteran's claim, 
is more persuasive than the private opinion.  The VA examiner 
noted, based on a review of the record, as well as the 
veteran's assertion of in-service sun exposure, that there 
was no medically sound basis to attribute the veteran's 
current skin cancers to the in-service sun exposure.  This 
opinion was based on a review of the veteran's claims file, 
as well as the veteran's assertion of excessive sun exposure 
during service in 1961 and 1962.  

Although the veteran is convinced that his sun exposure 
during service caused his skin cancer in 1997, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  See Washington v. Nicholson, 19 Vet App 362 
(2005).  

The preponderance of the evidence is against the claim of 
service connection for skin cancer; there is no doubt to be 
resolved; and service connection for skin cancer is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for skin cancer is denied.  


REMAND

The RO issued a rating decision in June 2006 which granted 
service connection for bilateral hearing loss and assigned an 
initial 10 percent rating.  Notice of this decision was sent 
to the veteran in July 2006.  In July 2007, the RO received 
the veteran's timely Notice of Disagreement (NOD) with the 
initial 10 percent rating assigned for the service-connected 
bilateral hearing loss.  The RO has not yet issued a 
Statement of the Case as to the issue of entitlement to an 
initial rating in excess of 10 percent ratings for the 
service-connected bilateral hearing loss.

As such, the RO is now required to send the veteran a 
Statement of the Case on this issue in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where a 
Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the veteran a Statement of the Case 
as to the issue of entitlement to an 
initial rating in excess of 10 percent 
for the service-connected bilateral 
hearing loss in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board for 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


